t c memo united_states tax_court robert wish and erin wish riehs petitioners v commissioner of internal revenue respondent docket no filed march r examined ps’ tax_return and issued a notice_of_deficiency anticipating an assessment ps posted a cash bond with r ps subsequently filed a refund claim for the tax_year the proceeds of which were to be used to offset any shortfall between the bond and the assessment r denied the refund claim and the assessment exceeded the bond ps then filed a claim for an abatement of interest for the tax_year ps supported their abatement claim with allegations of errors or delays occurring during the processing of their refund claim for r denied their claim_for_abatement of interest held the delay in payment of the outstanding tax_liability was not attributable to procedures involved in the processing of the refund claim for so as to allow relief under sec_6404 i r c -- - joseph mudd and linas n udrys for petitioners gary m slavett for respondent memorandum findings_of_fact and opinion vasquez judge on date respondent issued a notice of final_determination denying petitioners’ request for an abatement of interest under sec_6404 for their tax_year ’ the issue for decision is whether respondent abused his discretion in failing to abate the assessment of interest findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in laguna hills california tax_return during petitioners invested in a partnership known as hillcrest securities respondent examined petitioners’ tax_year concentrating on petitioners’ tax treatment of their partnership_interest in hillcrest securities on date respondent issued a notice_of_deficiency for references to sec_6404 are to sec_6404 before amendment by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 unless otherwise stated all other section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - on date anticipating that respondent would assess a deficiency for the tax_year petitioners deposited dollar_figure with respondent in the form of a bond petitioners requested that respondent apply dollar_figure to the deficiency and dollar_figure to penalties on date respondent assessed the deficiency for in the amount of dollar_figure respondent also assessed a negligence_penalty in the amount of dollar_figure and interest in the amount of dollar_figure pursuant to sec_6621 subsequently repealed by the omnibus budget reconciliation act of publaw_101_239 sec b 103_stat_2106 on date because the bond was insufficient to offset the deficiency_interest and penalty assessed respondent mailed petitioners a reminder of unpaid tax for the tax_year the reminder stated that petitioners had an outstanding balance of dollar_figure with regard to the assessment for the tax_year including additional interest petitioners expected to pay the remaining liability from proceeds of a refund claim for the tax_year on date respondent issued a notice_of_intent_to_levy with regard to the assessment for the tax_year in date mr wish contacted specialist todd brunk of respondent’s problem resolution office to request a hold on dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure the dollar_figure represented additional interest accrued from the date of assessment to the date of the notice q4e- collection based upon petitioners’ refund claim for on date specialist brunk accommodated petitioners and placed a collection hold on the outstanding balance for the tax_year until date because petitioners requested and were granted extensions the collection hold remained in place until at least date and amended tax returns on date petitioners filed a form 1040x amended u s individual_income_tax_return for seeking a refund of dollar_figure by carrying back a dollar_figure net_operating_loss generated in another tax_year on date respondent mailed a notice to petitioners stating that their refund claim was incomplete and requesting the year in which the net_operating_loss allegedly was generated in conjunction with the amended_return on date petitioners filed a form 1040x for claiming additional losses of dollar_figure the additional losses created a net_operating_loss for in the amount of dollar_figure of which they had carried back dollar_figure to on date respondent mailed petitioners a letter stating that the form 1040x for was being processed on date petitioners filed a second form 1040x for sometime after the date of assessment for the tax_year and prior to specialist brunk's granting mr wish’s request petitioners’ attorney had also requested a hold on collection for petitioners’ tax_year the irs granted that request - - claiming a refund of only dollar_figure examination on date respondent advised petitioners that their amended_return and by implication their refund claim for were being reviewed by examiner monte kruse examiner kruse issued various information document requests idr's to petitioners received the relevant information and evaluated several tax issues on date examiner kruse issued a 30-day_letter proposing a deficiency for the tax_year with regard to various issues in the 30-day_letter examiner kruse stated that petitioners’ claim for additional losses had been considered however he allowed only dollar_figure of those losses because examiner kruse proposed additional income items the allowed loss did not create a refund or generate net operating losses to be carried back to appeals on date petitioners verbally requested that respondent’s appeals_office appeals review the tax_year on date examiner kruse prepared a special handling notice to forward petitioners’ materials to appeals on on the date form 1040x petitioners reduced the net_operating_loss_carryback from to dollar_figure this amendment created a smaller refund request references to the refund claim for are to both the date form 1040x and the date form 1040xx -- - date petitioners filed a written protest and request for appeals to review the case on date appeals received the materials related to petitioners’ case in february or march of because examiner kruse had not prepared a revenue_agent report rar the case was sent back to respondent’s examination_division second_examination revenue_agent jimmy bose was assigned to petitioners’ case beginning in date agent bose issued idr's to petitioners and prepared draft rar's on date agent bose prepared a complete rar with explanations for the tax_year petitioners and agent bose continued working toward a resolution of the case on date agent bose issued another idr and on date issued a summons to petitioners on date agent bose prepared a rar with regard to the tax_year disallowing the net_operating_loss_carryback from and denying the claimed refund for on date respondent issued a notice_of_deficiency to petitioners for their tax_year on date petitioners filed a petition with this court seeking a redetermination of the deficiency for as determined by respondent on date respondent issued an official notice of disallowance of the claimed refund for on date the court entered a stipulated decision - j- with regard to the tax_year providing for an overpayment of dollar_figure interest abatement claim for on date petitioners filed a request for abatement of interest interest abatement claim with respondent in the interest abatement claim petitioners stated that due to the appearance that there was a realistic possibility of substantial refund for with interest in an amount sufficient to pay all of the remaining liability problem resolution agreed that the case would be placed on hold petitioners asserted that the audit however became a substantial comedy of delays petitioners alleged that the audit of the tax_year was neither performed adequately nor timely asa result petitioners argued had the audit been completed in a reasonable manner the tax refunds that would have discharged the liability or the lack thereof would have adequately determined the manner in which mr wish could have and would have paid the entire liability including interest as of a matter of fact as soon as the liability was determined mr wish made a substantial payment on the balance of the income_tax_liability respondent found no errors or delays to support an abatement of interest and therefore denied petitioners’ interest abatement claim opinion sec_6404 provides that the commissioner may abate --- - the assessment of interest on any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service irs in performing a ministerial_act or any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act an error or delay is taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer and after the irs has contacted the taxpayer in writing with respect to such deficiency or payment see sec_6404 the treasury has interpreted a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place ’ see sec_301_6404-2t b temporary proced admin regs fed in sec_6404 was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years beginning after date therefore the amendment is inapplicable to the case at bar see 112_tc_19 n ’ the senate_finance_committee stated that the irs may define a ministerial_act in regulations s rept pincite 1986_3_cb_1 --- - reg date this court may order an abatement where the commissioner’s failure to abate interest was an abuse_of_discretion see sec_6404 in order to prevail the taxpayer must demonstrate that in not abating interest the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 in enacting sec_6404 congress intended for the commissioner to abate interest where failure to abate interest would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 congress however did not intend that abatement be used routinely to avoid payment of interest id petitioners argue that from date to date respondent committed errors or delays while processing their refund claim for ie committed errors or delays in performing ministerial acts petitioners specifically complain the final u s treasury regulations under sec_6404 were issued on date see sec_301_6404-2 proced admin regs fed reg date the final regulations contain the same definition of a ministerial_act as the temporary regulations because the final regulations however incorporate amendments to sec_6404 pursuant to the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 they are inapplicable here see id pincite2 -- - that their and amended returns were referred for examination on date but examiner kruse delayed the examination until date when he first contacted petitioners petitioners also argue that the period involved in transferring petitioners’ files from examiner kruse’s office to appeals date to date was excessive additionally petitioners claim that between date and date respondent was dilatory in forwarding their files from appeals to agent bose further petitioners argue that from date to date agent bose reaudited the amended returns instead of simply issuing the rar because petitioners intended to apply the anticipated refund as payment for any liabilities outstanding as to the tax_year petitioners claim that the alleged errors or delays in the refund claim for relate to the tax_year accordingly petitioners contend that they are entitled to an abatement of interest under sec_6404 as to the tax_year respondent counters that no errors or delays in performing ministerial acts occurred during the processing of the refund claim for further respondent argues that even if any such errors or delays were committed petitioners cannot be allowed an abatement of interest for the tax_year under sec_6404 e with regard to such errors or delays in other words respondent claims that the errors or delays were not associated with the - processing of the tax_return see sec_301_6404-2t b temporary proced admin regs fed reg date finally respondent argues that the accrual of interest during the period in issue is solely attributable to petitioners’ decision to seek a hold based on the claim_for_refund on collection and not to pay the outstanding tax_liability in the instant case petitioners have not specifically addressed upon which prong of sec_6404 they base their claim in enacting sec_6404 e a congress vested the commissioner with discretion to abate interest on any deficiency attributable in whole or in part to an error or delay committed by an officer_or_employee of the irs in performing ministerial acts for example congress explained that a delay in the issuance of a statutory_notice_of_deficiency after the irs and the taxpayer have completed efforts to resolve the matter could be grounds for abatement of interest s rept pincite supra pincite petitioners have not alleged that respondent committed any errors or delays in determining or assessing petitioners’ tax_deficiency with regard to the tax_year errors or delays in the determination or assessment of a deficiency however do not constitute the sole basis for relief under sec_6404 congress has also provided relief for any errors or delays in the payment of tax to the extent that such errors or delays are attributable to the commissioner being erroneous or dilatory in performing ministerial acts see sec_6404 e b gross v commissioner tcmemo_2000_44 petitioners claim that respondent’s untimely processing of their refund claim for delayed the ultimate payment of their tax_liability it appears that petitioners seek an abatement of interest pursuant to sec_6404 we therefore analyze petitioners’ claim under that provision petitioners assume that the late payment of the outstanding tax_liability for and the associated accrual of interest are attributable within the meaning of sec_6404 e b to the various steps they cite with regard to the processing of the refund claim for we however cannot characterize those steps as the cause of the delay in payment of the outstanding tax_liability for the acts described by petitioners are part of the administrative process of resolving the refund claim for and not a direct part of the payment process for the tax_year a different tax_year the only relation between the refund claim for and the payment of the tax_liability is that created by petitioners in deferring the payment of the tax_liability on the assumption that the refund claim for would be granted we thus do not find the requisite connection between the alleged errors or delays in the procedures employed for processing the refund claim and the accrual of interest that is the subject of petitioners’ interest abatement claim for the tax_year ’ we note that a significant aspect of the delay in the ultimate payment of the tax_liability is attributable to petitioners they chose to await the determination of the refund claim for while all along requesting holds on collection we have considered all of the arguments raised by the parties and to the extent not discussed herein find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent this is not the case for example in which a claim_for_refund was allowed and after a specific request by the taxpayer to apply the refund to the tax_year in issue the commissioner failed to act on the taxpayer’s request see mankita v commissioner tcmemo_1999_420 in which we rejected a taxpayer’s claim under the facts of that case that an abatement of interest should have been allowed because the commissioner had failed to apply a refund to the tax_year in issue
